DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 5/27/2020. Claims 1-20 are pending.

Examiner’s Notes
Claim 8 is not rejected under 35 U.S.C. 101 because the claimed invention is directed to statutory subject matter. The claim is not considered software per se. Specification [0034] recites “As shown in FIG. 3, device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface 370”; therefore, the claim can be interpreted as comprising hardware.

Claims 1 and 8 do not particularly point out any relationship/distinction between “device” and “small cell device”; therefore, they can be the same device under broadest reasonable interpretation (BRI).

Claim Objections
Claims 6, 13 and 20 are objected to because of the following informalities: 
Claim 6 recites “re-establishing, by the device, the first secure communication channel based on terminating the second secure communication channel”, without pointing out that this re-established first secure communication channel is based on the first type of encryption. Claims 13 and 20 are objected to with similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1 recites the limitation "establishing, by a device, a first secure communication channel between a small cell device and a network device", meaning “first secure communication channel” connecting “small cell device” and “network device”. However, claim 1 also recites “providing, by the device and via the first secure communication channel, information associated with the second type of encryption to reconfigure a cryptographic engine of the small cell device", meaning “first secure communication channel” connecting “small cell device” and “device”. Claim needs to clearly point out the arrangement among “device”, “small cell device”, “network device” and “first secure communication channel” to avoid being indefinite. Claim 8 is rejected with similar rationale.

Claim 1 recites the limitation "establishing, by a device, a first secure communication channel between a small cell device and a network device external to a small cell of the small cell device based on a first type of encryption, wherein the device is configured with a first capability for the first type of encryption and is not configured with a second capability for a second type of encryption;…providing, by the device and via the first secure communication channel, information associated with the second type of encryption to reconfigure a cryptographic engine of the small cell device to have the second capability for the second type of encryption". Please clarify how device, which is not configured with a second capability for a second type of encryption, can provide information associated with the second type of encryption.

Claim 2 recites the limitation "providing, by the device, keypair generation information associated with the second type of encryption". The recipient of said “keypair generation information” is not clear.

Claim 8 recites the limitation "provide, via the first secure communication channel, a second set of security attributes associated with a second type of encryption". The recipient of said “second set of security attributes” is not clear.

Claim 15 recites the limitation "receive, via a first secure communication channel established between a small cell device of a small cell and a network device external to the small cell, a set of security attributes for changing a type of encryption associated with the first secure communication channel". The recipient of said “set of security attributes” is not clear.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pietro (US 20190215541 A1) in view of Yin (US 20170171187 A1).

Regarding claim 1, Di Pietro teaches a method, comprising:
establishing, by a device, a first secure communication channel between a [device] and a network device external to the [device] based on a first type of encryption, ([0064] FIG. 6, The server and/or client can identify a level of data encryption with which the server and the client agree to proceed (307).) Here server/client are analogous to claim limitation device/network device and the communication channel in between using said identified level of data encryption is the “first secure communication channel”.
wherein the device is configured with a first capability for the first type of encryption and is not configured with a second capability for a second type of encryption; ([0064] FIG. 6, The server and/or client can identify a level of data encryption with which the server and the client agree to proceed (307).) Here server/client are configured with said identified level of data encryption (analogous to claim limitation “first capability for the first type of encryption”) only.
enabling, by the device, data transmission between the [device] and a core network via the first secure communication channel; ([0064] The server and/or client can encrypt the data according to the level of data encryption with which the server and the client agree to proceed (309).)
providing, by the device and via the first secure communication channel, information associated with the second type of encryption to reconfigure a cryptographic engine of the [device] to have the second capability for the second type of encryption, ([0064] The server can, following a predefined interval, identify an updated level of data encryption (311).) Here updated level of data encryption is analogous to claim limitation “second capability for the second type of encryption”).
wherein the second type of encryption is different from the first type of encryption; ([0064] The server can, following a predefined interval, identify an updated level of data encryption (311).)
terminating, by the device, the first secure communication channel; ([0072] The server, in communication with the client following a predefined interval, can identify an updated level of data encryption with which the server and the client shall proceed.) When server/client proceed with updated level of data encryption, the communication channel using original identified level of data encryption (analogous to claim limitation “first secure communication channel”) is terminated under broadest reasonable interpretation.
establishing, by the device, a second secure communication channel between the [device] and the network device using the second type of encryption; and ([0072] The server, in communication with the client following a predefined interval, can identify an updated level of data encryption with which the server and the client shall proceed.) Here the communication channel in between server/client using updated level of data encryption is the “second secure communication channel”.
enabling, by the device, further data transmission between the [device] and the core network via the second secure communication channel. ([0072] The server, in communication with the client following a predefined interval, can identify an updated level of data encryption with which the server and the client shall proceed.)

Di Pietro teaches establishing and enabling secure communication channels using various encryptions between devices, but does not explicitly teach one of the devices being small cell device. This aspect of the claim is identified as a difference.
However, Yin in an analogous art explicitly teaches
a small cell device and a network device external to a small cell of the small cell device. ([0036] FIG. 2, Base station 210 may include one or more devices capable of transferring traffic, such as audio, video, text, and/or other traffic, destined for and/or received from UE 205. In some implementations, base station 210 may include an eNB associated with the LTE network that receives traffic from and/or sends traffic to network 265 via SGW 220 and/or PGW 225. … In some implementations, base station 210 may include a small cell base station, such as a base station of a microcell, a picocell, and/or a femtocell. [0033] base stations 210 that take the form of evolved Node Bs (eNBs) via which UE 205 communicates with the evolved packet core (EPC). The EPC may include MME 215, SGW 220, PGW 225, and/or PCRF 240 that enable UE 205 to communicate with network 265 and/or an Internet protocol (IP) multimedia subsystem (IMS) core.) Here Yin discloses base stations 210 (analogous to claim limitation “small cell device”) establishing communication channel with SGW 220/PGW 225 (analogous to claim limitation “network device”) and enabling data transmission to core network.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “encrypting data streams with negotiable and adaptable encryption levels” concept of Di Pietro, and the “small cell base station” approach of Yin. One of ordinary skill in the art would have been motivated to perform such a modification to improve the cellular experience for end users by enhancing coverage and capacity in locations where usage demands are highest. At their core, small cells are wireless transmitters and receivers designed to provide network coverage to smaller areas, and small cells suit more densely developed environments like cities. In summary. small cell technology strengthens coverage and data transfer speeds where devices might otherwise compete for bandwidth.

Regarding claim 2, Di Pietro in view of Yin teaches all the features with respect to claim 1, as outlined above. The combination further teaches providing, by the device, keypair generation information associated with the second type of encryption, ([Di Pietro 0072] Referring now to (311), and in some embodiments, the server can, following a predefined interval, identify an updated level of data encryption.) Here reference Di Pietro discloses that types of encryption can include public key (¶50, indicating claim limitation “keypair”). Reference Yin discloses types of encryption being public/private key pair as well (¶18, 62).
wherein the further data transmission is communicated via the second secure communication channel based on the keypair. ([Di Pietro 0072] The server, in communication with the client following a predefined interval, can identify an updated level of data encryption with which the server and the client shall proceed.)

Regarding claim 3, Di Pietro in view of Yin teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the first type of encryption is associated with a first keypair associated with a first quantity of bits and the second type of encryption is associated with a second keypair associated with a second quantity of bits that is different than the first quantity of bits. ([Di Pietro 0072] Referring now to (311), and in some embodiments, the server can, following a predefined interval, identify an updated level of data encryption.) Here reference Di Pietro discloses that types of encryption can include public key (¶50, indicating claim limitation “keypair”). Reference Di Pietro also discloses “Examples of strength of (a type of) encryption can include or correspond to various key lengths such as 56-bit keys, 256-bit keys, 512-bit keys, and keys of various other lengths. Examples of strength of (a type of) encryption can include or correspond to various ciphers being used, such as RSA cipher and symmetric-key encryption cipher. Examples of strength of (a type of) encryption can include or correspond to various combinations of key lengths and/or ciphers being used” (¶50). Here updated level of data encryption implies claim limitation “a second quantity of bits different than the first quantity of bits”.

Regarding claim 4, Di Pietro in view of Yin teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein establishing the second secure communication channel is established using, a public key associated with the second type of encryption to the network device. ([Di Pietro 0072] Referring now to (311), and in some embodiments, the server can, following a predefined interval, identify an updated level of data encryption.) Here reference Di Pietro discloses that types of encryption can include public key (¶50). Reference Yin discloses types of encryption being public/private key pair as well (¶18, 62).

Regarding claim 5, Di Pietro in view of Yin teaches all the features with respect to claim 1, as outlined above. The combination further teaches determining, by the device, an occurrence of an event; and ([Di Pietro 0072] Referring now to (311), and in some embodiments, the server can, following a predefined interval, identify an updated level of data encryption. … The predefined interval can correspond to or include a predefined interval of time (e.g., 5 seconds, 20 seconds, 1 minute, or other duration), or a predefined amount of data communicated or encrypted (e.g., 1 Kbyte, 500 Kbytes, 10 Mbytes, or other amount of data).) Here “an occurrence of an event” is the predefined interval disclosed by Di Pietro, such as predefined interval of time or predefined amount of data.
wherein establishing the second secure communication channel includes:
establishing, by the device, the second secure communication channel based on the occurrence of the event. ([Di Pietro 0072] The server, in communication with the client following a predefined interval, can identify an updated level of data encryption with which the server and the client shall proceed.)

Regarding claim 6, Di Pietro in view of Yin teaches all the features with respect to claim 1, as outlined above. The combination further teaches determining, by the device, that a condition has been satisfied; ([Di Pietro 0072] Referring now to (311), and in some embodiments, the server can, following a predefined interval, identify an updated level of data encryption. … The predefined interval can correspond to or include a predefined interval of time (e.g., 5 seconds, 20 seconds, 1 minute, or other duration), or a predefined amount of data communicated or encrypted (e.g., 1 Kbyte, 500 Kbytes, 10 Mbytes, or other amount of data).) Here “a condition” is the predefined interval disclosed by Di Pietro, such as predefined interval of time or predefined amount of data.
terminating, by the device, the second secure communication channel based on the condition being satisfied; and ([Di Pietro 0072] The server, in communication with the client following a predefined interval, can identify an updated level of data encryption with which the server and the client shall proceed.) When server/client proceed with updated level of data encryption, the communication channel using original identified level of data encryption (analogous to claim limitation “second secure communication channel”) is terminated under broadest reasonable interpretation.
re-establishing, by the device, the first secure communication channel based on terminating the second secure communication channel. ([Di Pietro 0072] The server, in communication with the client following a predefined interval, can identify an updated level of data encryption with which the server and the client shall proceed.)

Regarding claim 7, Di Pietro in view of Yin teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the second type of encryption provides an increased level of security relative to the first type of encryption. ([Di Pietro 0072] Referring now to (311), and in some embodiments, the server can, following a predefined interval, identify an updated level of data encryption.) Here Di Pietro discloses “updated level of data encryption” can be “increased encryption level” (¶59 and 63).

Regarding claims 8 and 15, the scope of the claims are similar to that of claim 1, respectively. Accordingly, the claims are rejected using a similar rationale.

Regarding claim 9, Di Pietro in view of Yin teaches all the features with respect to claim 8, as outlined above. The combination further teaches wherein the first type of encryption is associated with a first hash algorithm and the second type of encryption is associated with a second hash algorithm that is different from the first hash algorithm. ([Di Pietro 0072] Referring now to (311), and in some embodiments, the server can, following a predefined interval, identify an updated level of data encryption.) Here reference Di Pietro discloses “Examples of types of encryption can include secret key (or symmetric), public key, and hash function cryptography” (¶50). Here updated level of data encryption implies claim limitation “a second hash algorithm different from the first hash algorithm”. Reference Yin discloses types of encryption being hash as well (¶27).

Regarding claim 10, Di Pietro in view of Yin teaches all the features with respect to claim 8, as outlined above. The combination further teaches wherein the first type of encryption provides a higher level of security relative to the second type of encryption. ([Di Pietro 0072] Referring now to (311), and in some embodiments, the server can, following a predefined interval, identify an updated level of data encryption.) Here Di Pietro discloses “updated level of data encryption” can be “lowered encryption level” (¶59 and 63).

Regarding claims 11-13 and 20, the scope of the claims are similar to that of claims 4-6, respectively. Accordingly, the claims are rejected using a similar rationale.

Regarding claim 14, Di Pietro in view of Yin teaches all the features with respect to claim 8, as outlined above. The combination further teaches , wherein the first type of encryption and the second type of encryption utilize different ones of:
a public key encryption algorithm,
a data encryption standard algorithm,
a blowfish encryption algorithm, or
a twofish encryption algorithm. 
([Di Pietro 0072] Referring now to (311), and in some embodiments, the server can, following a predefined interval, identify an updated level of data encryption. [0050] Examples of types of encryption can include data encryption standard (DES), Triple DES, Rivest-Shamir-Adleman (RSA), Blowfish, Twofish, advanced encryption standard (AES). Examples of types of encryption can include secret key (or symmetric), public key, and hash function cryptography.)

Regarding claims 16-17, the scope of the claims are similar to that of claims 3 and 7, respectively. Accordingly, the claims are rejected using a similar rationale.

Regarding claim 18, Di Pietro in view of Yin teaches all the features with respect to claim 15, as outlined above. The combination further teaches wherein the network device comprises a mobile edge computing node. ([Yin 0036] FIG. 2, base station 210 may include an eNB associated with the LTE network that receives traffic from and/or sends traffic to network 265 via SGW 220 and/or PGW 225. [0033] base stations 210 that take the form of evolved Node Bs (eNBs) via which UE 205 communicates with the evolved packet core (EPC). The EPC may include MME 215, SGW 220, PGW 225, and/or PCRF 240 that enable UE 205 to communicate with network 265 and/or an Internet protocol (IP) multimedia subsystem (IMS) core.) Here Yin discloses SGW 220/PGW 225 being analogous to claim limitation “network device comprising mobile edge computing node”.

Regarding claim 19, Di Pietro in view of Yin teaches all the features with respect to claim 15, as outlined above. The combination further teaches wherein the set of security attributes are based on data input by a user associated with the small cell. ([Di Pietro 0058] Following a predefined interval, the negotiation engine(s) can identify and/or select an updated level of data encryption with which the device(s) can support, or maintain a current level of data encryption, or determine to halt encryption (e.g., temporarily, for at least the length of the predetermined interval).) Here Di Pietro discloses negotiation engine (part of server/client, analogous to claim limitation “small cell” device) with information related to identifying/selecting an updated level of data encryption (analogous to claim limitation “security attributes”). Di Pietro also discloses “Data may be entered using an input device of GUI 124 or received from I/O device(s) 126” (¶38). Therefore, it is obvious that information related to identifying/selecting an updated level of data encryption in negotiation engine can be based on input from associated user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"What is small cell technology", by Verizon News Archives, teaches why this hardware can help tomorrow’s bandwidth-hungry applications realize their potential, how important is small cell technology for 5g, how small is small, what’s next for small cell technology.
US 7151832 B1, "Dynamic encryption and decryption of a stream of data", by Fetkovich, teaches dynamic varying of encrypting of a stream of data at an encryption unit based on data content. The dynamic varying of the encrypting, which can be responsive to passage of a predefined number of units of physical data or passage of a predefined number of conceptual units of data, is accomplished by changing at least one encryption parameter over different portions of the data. The at least one encryption parameter can comprise one or more of an encryption key, an encryption granularity, an encryption density scale, an encryption density, an encryption delay, an encryption key update variable, and an encryption key update data trigger. The change in encryption parameter is signaled to a receiver's decryption unit and used by the decryption unit in decrypting the dynamically varied encrypted stream of data.
US 20100005483 A1, "Systems and methods for securely place shifting media content", by Rao, teaches securely providing a place-shifted media stream from a place shifting device to a remote player via a communications network. A request for a connection is received from the remote player at the place shifting device via the communications network. In response to the request for the connection, an authorization credential is requested from a central server via the communications network. Further, in response to the authorization credential received from the central server, the place-shifted media stream between the place shifting device and the remote player can be established over the communications network. At least a portion of the place-shifted media stream may be encrypted based upon the authorization credential.
US 20220078194 A1, "Dynamic level authentication/encryption", by Grover, teaches that a system and method are provided that establish a communication session. The communication session is between a plurality of users. During the communication session, an indication is received to change an encryption level for the communication session. In response to receiving the indication to change the encryption level for the communication session, an encryption level of the first communication session is dynamically changed from a first level of encryption to a second level of encryption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493